


AGREEMENT




THIS AGREEMENT (the “Agreement”), made and entered into by and between the
Federal Deposit Insurance Corporation, as Receiver of Horizon Bank (“Receiver”)
and Horizon Bancorporation, Inc. (the “Holding Company”) (together with the
Receiver the “Parties”, each individually a “Party”) on their own behalf and on
behalf of their respective successors and assigns,




WITNESSETH:




WHEREAS, on September 10, 2010, Horizon Bank (the “Institution”) was closed by
the Florida Office of Financial Regulation and the Federal Deposit Insurance
Corporation was appointed as receiver of the Institution. Under the laws of the
United States, the Receiver is charged with the duty of winding up the affairs
of the former Institution;




WHEREAS, the Holding Company is a corporation organized and doing business
pursuant to the laws of Florida, with its principal place of business in
Bradenton, Florida. The Holding Company was the sole shareholder of the
Institution at the time of its failure;




WHEREAS, to protect the Institution’s depositors, the Receiver entered into a
purchase and assumption agreement with the Bank of the Ozarks to assume
substantially all of the deposits and assets of the Institution;




WHEREAS, the Institution occupied and operated its main branch at the building
and real estate located at 900 53rd Avenue East, Bradenton, Florida (the
“Premises”);




WHEREAS, the Holding Company has asserted that it is the holder of fee simple
title to the Premises;




WHEREAS, the Receiver has asserted that, based upon the books and records of the
Institution maintained at the time of its failure, equitable title and
beneficial ownership of the Premises lawfully resided with the Institution, and
thus, with the Receiver;




WHEREAS, the Holding Company has asserted that its promissory note to 1st
Manatee Bank in the original amount of $1,100,000 represented a debt incurred by
the Holding Company solely for the benefit of the Institution; and




WHEREAS, the aforesaid promissory note was renewed on September 28, 2011 in the
amount of $1,013,500 and is purportedly secured by a mortgage on the Premises
dated September 28, 2011 and recorded September 29, 2011;




WHEREAS, the Receiver has asserted that said mortgage was and remains voidable;











WHEREAS, the Holding Company has filed federal income tax returns seeking to
claim refunds based on net operating losses applied against taxes paid in prior
years;




WHEREAS, the Receiver has claimed that the refunds are properly payable to the
Receiver to the extent that they represent taxes paid by and losses incurred by
the Institution;




WHEREAS, the Holding Company has filed a claim against the Receiver for unpaid
rent and real estate taxes on the Premises, as well as expenses allegedly
incurred by the Holding Company related to seeking additional capital for the
Institution;




WHEREAS; the Receiver has alleged that the books and records of the Institution
show an additional obligation due and owing from the Holding Company in the
amount of $355,265;




WHEREAS; the Receiver, and by extension, the Bank of the Ozarks has maintained
from the date of failure, and continues to maintain, possession and control of
the Premises;




WHEREAS; in order to avoid undue disruption of banking services to the former
depositors of the failed Institution; the Receiver wishes to arrange for the
Bank of the Ozarks to continue maintaining possession of the Premises for a
reasonable amount of time; and




WHEREAS, the Receiver and the Holding Company desire to amicably resolve their
differences and seek by this agreement to reach a final and complete settlement
of the above-described disputes upon the terms and conditions set forth herein.




NOW, THEREFORE, for good and valuable consideration as shall forthwith be
expounded, the parties hereto hereby agree as follows:




1.

Withdrawal of Administrative Claims. The Holding Company will withdraw the
Administrative Claims that it has filed with the Receiver.

 

 

2.

Federal Tax Refund. The Holding Company will endorse over the existing federal
tax refund checks, totaling $1,617,618, to the order of the Federal Deposit
Insurance Corporation as Receiver of Horizon Bank upon the execution of this
Agreement.

 

 

3.

Bank Premises. The Holding Company will pay to the Receiver a cash amount equal
to $503,754, which amount represents the appraised value of the Premises
($1,800,000), less:




 

a)

The unpaid principal balance ($1,013,500) of the loan due from the Holding
Company to 1st Manatee Bank;




2








 

b)

The amount the Holding Company claims represents its share of the
above-described income tax refunds ($142,000); and

 

 

 

 

c)

The Negotiated Rental from September 11, 2010 through June 30, 2011
($140,746.60).




4.

Settlement Payment.




 

a)

An amount equal to $503,754 shall be paid to the Receiver upon the execution of
this Agreement.

 

 

 

 

b)

All amounts required to be paid pursuant to the terms of this Settlement
Agreement shall be paid in immediately available funds made payable to the
Federal Deposit Insurance Corporation as Receiver of Horizon Bank and delivered
by the date due to the following address:




 

Federal Deposit Insurance Corporation

 

Attention: Benjamin Mathews

 

7777 Baymeadows Way West

 

Jacksonville, Florida 32256




 

c)

In the event that the payment due date set forth herein falls on a Saturday,
Sunday or Holiday, then the payment due date shall be extended to the next
business day immediately thereafter.




5.

Execution of Lease. This agreement is further conditioned upon the execution of
a triple net lease for the Premises between Bank of the Ozarks and the Holding
Company for a term of three years, beginning September 11, 2010, at the annual
rental rate of $24.00 per square foot at 7,280 square feet for a total annual
rent of $174,720 (the “Negotiated Rent”) under substantially the same terms and
conditions that the Bank assumed under the Institution’s lease dated May 18,
2005 with TCB, LLP with respect to the property located at 501 8th Avenue West,
Palmetto, Florida (except for provision relating to the lease term, the rental
amount, and any CPI adjustments) and payment of all rent due, including but not
limited to, the negotiated rent, ad valorem property taxes (if applicable), and
sales taxes (if applicable).

 

 

6.

Releases.




 

a)

The Receiver will permanently cease and desist in any attempt to collect the
$355,265 obligation allegedly due from the Holding Company, as reflected in the
Institution’s books and records, and hereby releases any such claims against the
Holding Company; and




3








 

b)

The Receiver hereby waives and releases any claim to the fee simple title to the
Premises and confirms that full and complete fee simple title to the Premises is
vested in the Holding Company; and

 

 

 

 

c)

The Receiver waives any claim that the mortgage related to the Premises is
voidable by the Receiver.




7.

No Admission of Liability. This Agreement does not constitute an admission of
liability or wrongdoing by any party.

 

 

8.

Authority and Intent to be Legally Bound. The parties to this Agreement
represent and warrant that they are not subject to any statute, law, regulation
or contractual or legal obligation or restriction which may make unlawful the
execution of this Agreement. The parties to this Agreement warrant and represent
that they each have relied upon their own judgment, and that of their respective
attorneys and tax advisors, regarding the terms and conditions of this
Agreement, which have been negotiated at arms length and entered into
voluntarily, with full consideration of applicable law.

 

 

9.

Entire Agreement. There are no understandings between the Parties regarding this
Agreement other than those set forth in this Agreement, and there have been no
promises, inducements, or commitments made in conjunction with this Agreement
which are not explicitly set forth herein.

 

 

11.

No Modification or Waiver. None of the terms or provisions of this Agreement may
be changed, waived, modified, discharged, or terminated except by an instrument
in writing executed by the Party against whom or which enforcement of the
change, waiver, modification, discharge or termination is asserted. None of the
terms or provisions of this Agreement shall be deemed to have been abrogated or
waived by reason of any failure or failures to enforce the same.

 

 

12.

Counterparts and Facsimile Signatures. This Agreement may be executed in
multiple originals. This Agreement may also be executed in counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument. The parties also agree that a facsimile copy of
this Agreement may be accepted as an original, and that facsimile copies of the
parties’ signatures may be treated as an original and admissible evidence of
this Agreement.

 

 

13.

Applicable Law. This Agreement shall be governed, construed and enforced in
accordance with the federal law of the United States of America, and in the
absence of controlling federal law, in accordance with the laws of the state of
Florida.




4








14.

Severability. If any paragraph or term of this Agreement is deemed to be
unlawful, invalid, or unenforceable, the remainder of this Agreement shall
remain in full force and effect and shall remain binding on the Parties hereto.

 

 

15.

Breach of Covenants. This Agreement shall be deemed breached, and a cause of
action accrued thereon, immediately upon the breach of any covenant made herein,
including without limitation the commencement or continuation of any action
based upon any claim, demand, action or cause of action released by this
Agreement. In any such action, this Agreement may be pled as a defense, or by
way of counterclaim, or cross-claim. Unconditionally, immediately and on demand,
each Party jointly and severally, shall hold and save harmless the other party
from and against all actions, causes of action, claims, demands, counterclaims,
liabilities, losses, damages, and expenses including costs and attorneys’ fees,
that may be sustained or incurred by reason of any breach of this Agreement.




[SIGNATURE PAGE FOLLOWS]




5








IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below.




FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF HORIZON BANK




BY:

/s/ Mark B. Gilman

 

NAME:

Mark B. Gilman

 

TITLE:

Receiver-in-Charge

 

 

 

 

Date:

7/8/2011

 




HORIZON BANCORPORATION, INC.




BY:

/s/ Shannon Glasgow

 

NAME:

Shannon Glasgow

 

TITLE:

Chairman

 

 

 

 

Date:

7/11/11

 




6








CHECK ENDORSEMENT AGREEMENT




THIS AGREEMENT is made by and between the Federal Deposit Insurance Corporation,
as Receiver of Horizon Bank (“Receiver”), and Horizon Bancorporation, Inc., a
Florida Corporation (“Holding Company”).




1.         The Receiver and the Holding Company entered into an Agreement which
addressed and settled various matters between the parties (“Settlement
Agreement”). One of the requirements of the Settlement Agreement is that the
Holding Company endorses and delivers a federal tax refund check in the amount
of $1,617,618.00 (“Tax Refund Check”) to the Receiver. Because of the date of
the check, the FDIC has returned the check to the U.S. Treasury Department for
issuance of a replacement check. As of the date hereof, said check is not
available to be endorsed by the Holding Company for delivery to the Receiver.




2.          The Receiver and the Holding Company do hereby acknowledge and agree
that they are bound by the Settlement Agreement and that all conditions thereof
have been met in full, except for the endorsement and delivery of the Tax Refund
Check.




3.          Upon receipt by the Receiver of the replacement check, the Receiver
shall deliver the check to the Holding Company, at the following address:




Horizon Bancorporation, Inc.

c/o Shannon Glasgow

1209 44th Avenue Eat

Bradenton, Florida 34203




Upon receipt, Shannon Glasgow, as Chairman of the Board of the Holding Company
with actual authority, shall endorse the check, and return the check to the
Receiver at the following address:




Benjamin A. Mathews

Federal Deposit Insurance Corporation

Senior Attorney

FDIC Legal Division

7777 Baymeadows Way West

Jacksonville, Florida 32256




Both deliveries shall be by Federal Express, or other recognized overnight
courier service.




4.          Upon delivery of the refund check, properly endorsed, to the
Receiver, all terms and conditions of the Settlement Agreement will have been
met by both parties.











IN WITNESS WHEREOF, the parties have set their hands and seals by their duly
authorized representatives as of the date indicated below.




 

 

Federal Deposit Insurance Corporation, as
Receiver of Horizon Bank

 

 

 

 

 

 

By:

/s/ Mark B. Gilman

/s/ Maureen Monahan

 

 

Mark B. Gilman, as Receiver in charge

Maureen Monahan

 

Dated:

7/8/2011

 

 

 

 

 

 

Horizon Bancorporation, Inc.

 

 

 

 

/s/ Charles J. Pratt, Jr.

 

By:

/s/ Shannon Glasgow

Charles J. Pratt, Jr.

 

 

Shannon Glasgow, as Chairman of the

board pursuant to specific authority

granted to him

 

 

 

 

/s/ Tammy Melichar

 

Dated:

7/11/11

Tammy Melichar

 

 

 






